Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 09/27/2022 for application 16/860922.
Claims 1-14, 17, 21-28 are currently pending and have been fully considered.  
Claims 27-28 have been added.
Claims 15-16, 18-20 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 21, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOUNG (U.S. 4,038,434) 
YOUNG teaches antioxidant stabilized edible compositions.
Regarding claims 1 and 27, YOUNG teaches N-Acyl-2,6-dialkyl-p-aminophenols wherein each of the 2,6-alkyl groups.  
YOUNG teaches various organic compounds and mixtures containing such compounds including rubber, gasoline and vitamins are adversely affected by oxidation.  (ln 7-12 of column 1)
YOUNG further teaches the formula of the N-Acyl-2,6-dialkyl-p-aminophenols wherein each of the 2,6-alkyl groups (ln 6-35 of column 2)

    PNG
    media_image1.png
    190
    390
    media_image1.png
    Greyscale

wherein R is a hydrogen atom or an alkyl group having from 1 to about 6 carbon atoms, and R1 and R2 are alkyl groups having from about 4 to 8 carbon atoms, e.g., about 4 to 6 carbon atoms, and a tertiary a-carbon atom, i.e., the carbon atom directly bonded to the ring carbon atom has a tertiary carbon structure.  Edible organic substances in the compositions of this invention advantageously include edible fats, fatty oils, fatty alcohols, fatty acids, and esters of fatty acids. The N-acyl-2,6- dialkyl-para-aminophenols have low toxicity and increased or equivalent oxidative stabilization and carry through compared to prior, commonly employed food antioxidants. 
YOUNG teaches a compounds with the formula of 1a.
YOUNG teaches an aminophenol with the formula above.
This coincides with R3 of the current claims being an OH group.
This coincides with R1 and R5 of the current claims being hydrogen.
R1 and R2 of YOUNG are alkyl groups having from about 4 to 8 carbon atoms (alkyl groups)
This coincides with R2 and R4 of the current claims being alkyl groups.  
R of YOUNG may be hydrogen and the nitrogen would be attached a hydrogen and a carbon that is attached to a hydroxyl group.  
This coincides with R6 and R7 of the current claims with
1 of R6 and R7 of the current claims being hydrogen (if R6 or R7 is not (i) then it is selected from -H, … )
1 of R6 and R7 of the current claims is a carbon-containing group including one hydroxyl group separated from the N atom by one carbon atom.  
Regarding claims 4, YOUNG teaches various organic compounds and mixtures containing such compounds including rubber, gasoline and vitamins are adversely affected by oxidation.  (ln 7-12 of column 1)
Regarding claim 6, YOUNG teaches various organic compounds and mixtures containing such compounds including rubber, gasoline and vitamins are adversely affected by oxidation.  (ln 7-12 of column 1)
Regarding claims 5, and 21-22, YOUNG teaches that the amount of antioxidant employed is generally any amount which may have a significant stabilizing effect.  A range is given from at least about 0.005 weight percent (at least about 50 ppm).  Another range of about 0.1 weight percent or more (about 1000 ppm), is also given.  (ln 52-55 of column 3)
A prima facie case of obviousness exists wherein the claimed ranges overlap. 
Regarding claim 7, YOUNG teaches an aminophenol with the formula above.
This coincides with R3 of the current claims being an OH group.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim(s) 1-3, 6, 8, 13, 17, 21-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over BABIARZ et al. (U.S. 5213699).
BABIARZ et al. teach N-allyl substituted phenylenediamine stabilizers.
Regarding claims 1, 3 and 27, BABIARZ et al. explicitly teach that the N-allyl substituted phenylenediamine stabilizers are very effective antioxidant stabilizers for organic material subject to oxidative or thermal degradation, especially for lubricant compositions.  (abstract)
The N-allyl substituted phenylenediamine stabilizers have the formula (ln 9-34 of column 2):
    PNG
    media_image2.png
    268
    486
    media_image2.png
    Greyscale

wherein R1, R2, R3 and R4 are independently hydrogen, alkenyl of 3 to 18 carbon atoms, aralkyl of 7 to 15 carbon atoms, aryl of 6 to 10 carbon atoms or said aryl substituted by one to three substituents selected from the group consisting of alkyl of 1 to 20 carbon atoms, cycloalkyl of 5 to 12 carbon atoms, aralkyl of 7 to 15 carbon atoms, -CN, -NO2, halogen, -ORs, -NR6R7, -SR8, -COOR9 and -CONR10R11 where R5, R6, R7, R8, R9, R10 and R11 are independently hydrogen, alkyl of 1 to 20 carbon atoms, alkenyl of 3 to 18 carbon atoms, aryl of 6 to 10 carbon atoms, cycloalkyl of 5 to 12 carbon atoms or aralkyl of 7 to 15 carbon atoms; with the proviso that at least one of R1, R2, R3 or R4 is alkenyl of 3 to 18 carbon atoms or aralkyl of 7 to 15 carbon atoms.
BABIARZ et al. teach a compound of Formula Ib.
2 of R1, R2, R3 and R4 in BABIARZ et al. may be hydrogen.  (if R6 or R7 is not (i) then it is selected from -H)
1 of R1, R2, R3 and R4 in BABIARZ et al. may be an aralkyl of 7-15 carbon atoms.
1 of R1, R2, R3 and R4 may be an aryl substituent by 2-3 substituents with -OR5 wherein R5 may be independently H (hydroxyl) or and alkyl group of 1-20 carbon atoms (ether).  (ln 9-33 of column 2)
Regarding claim 2, BABIARZ et al. teach that the lubricant includes a base oil comprising polyolefin fluids.  (ln 35-39 of column 2)
Regarding claim 3, BABIARZ et al. explicitly teach that the N-allyl substituted phenylenediamine stabilizers are very effective antioxidant stabilizers for organic material subject to oxidative or thermal degradation, especially for lubricant compositions.  (abstract)
Regarding claim 6, BABIARZ et al. teach that antioxidants may be used in rubber compositions (ln 10-20 of column 1)
Regarding claims 5, and 21-22, BABIARZ et al. teach that the antioxidant compositions are present in amounts of from about 0.001% (10 ppm) to about 10% (100000 ppm).  (ln66-68 of column 2 and ln 1-5 of column 3)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 8 and 23, with an aryl group, the separation of the N atom and the OH substituent on the aryl group may be at least 2 carbon atoms or more depending on which carbon group that the substituent is on a 6-carbon membered aryl ring.
Regarding claim 13, BABIARZ et al. teach 1,4 substituents with nitrogen on a benzene ring.
Regarding claim 17, BABIARZ et al. do not explicitly teach the process for producing the N-allyl substituted phenylenediamine stabilizers.
However, it has been established that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
Claim 28 is allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 9-12, 14, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art references of record do not explicitly teach the specific formulas in the allowable claims indicated above.

Response to Arguments
Applicant’s arguments regarding recognizing inhibiting oxidation, filed 09/27/2022, with respect to the rejection(s) of claim(s) 1, 5, 7, 17 and 21-22 under 35 USC 103 as being unpatentable over HOLTRUP et al. (USPGPUB 2002/0156136) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YOUNG (U.S. 4,038,434) or BABIARZ et al. (U.S. 5213699)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/           Examiner, Art Unit 1771   


/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771